Citation Nr: 1720220	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1975.  He served in both Korea and the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In a December 2015 rating decision, during the pendency of the present appeal, the RO granted service connection for coronary artery disease and assigned a 100 percent rating.  As this was a full grant of the benefit sought, the claim for service connection for coronary artery disease is not before the Board.

The Board notes that the Veteran also disagreed with a March 2014 rating decision that denied service connection for a prostate condition, left leg arthritis, bilateral frostbite of the feet, and peripheral neuropathy.  A statement of the case was issued in July 2016, but no timely substantive appeal was received.  Consequently, those issues are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected hypertension requires continuous medication for control; however, his systolic pressure has been predominantly less than 160, and his diastolic pressure has been predominantly less than 100.


CONCLUSION OF LAW

A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's increased rating claim is appealing the initial rating assigned with the grant of service connection for hypertension.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  A VA examination was conducted in June 2014.  The Board finds the examination adequate for rating purposes.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

II. Increased Rating - Hypertension 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of August 30, 2013, was granted for the award of service connection for the Veteran's hypertension, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under Diagnostic Code 7101.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

For the entire appeal period, the Veteran's service-connected hypertension has been assigned a noncompensable rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, a VA examination report of June 2014, as well as the Veteran's lay statements.

The evidence contains numerous blood pressure readings from 2013 to the present.  
For the year 2013, the Veteran's systolic pressure ranged between 111 and 168, with one reading out of seventeen above 160, and his diastolic pressure ranged between 60 and 92, with sixteen of the seventeen readings at 90 or less.

For the year 2014, the Veteran's systolic pressure ranged between 127 and 155, with six of the nine readings at 140 or less, and his diastolic pressure ranged between 70 and 86, with seven of the nine readings at 80 or less.  

In June 2014, the Veteran underwent a VA examination.  He reported the use of continuous medication, to include Metoprolol and Lisinopril, for his hypertension.  His blood pressure readings were 140/70, 140/80, and 138/70.  His average was 139/73.

For the year 2015, the Veteran's systolic pressure ranged between 97 and 157, and his diastolic pressure ranged between 58 and 80.  Six readings were noted.

For the year 2016, the Veteran had three readings of 146/81, 133/71, and 137/76.

The Board notes that the Veteran's hypertension has been controlled by medications since before he filed his claim in August 2013, and that, since then, his blood pressure readings do not meet the criteria for a compensable evaluation as neither his diastolic nor systolic pressure are predominantly 100 or 160 or more, respectively. 

Therefore, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against assigning a compensable rating at any point during the appeal.  In this regard, throughout the course of the appeal, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and he does not have a history of diastolic pressure predominantly 100 or more requiring the use of medication as contemplated by the 10 percent rating under Diagnostic Code 7101.  Out of 47 readings the Board located in the Veteran's medical records between 2012 and 2016, there are three systolic readings above 160 and one diastolic reading above 100.  These findings indicate that, throughout the entire appeal period, the Veteran's predominant diastolic pressure was below 100, and his systolic pressure was predominantly below 160.  Accordingly, the criteria for a 10 percent rating under Diagnostic Code 7101 are not met. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  See, July 2014 Notice of Disagreement (wherein a 20 percent rating is requested); January 2016 VA Form 9 (wherein a 10 percent rating is requested).  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates his description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Veteran has asserted that he should be afforded a higher rating due to his continuous medication for hypertension.  However, the rating criteria take into account the need for continuous medication; and his objective blood pressure readings nevertheless do not warrant a compensable rating because the rating criteria for 10 percent requires a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unable to obtain or retain substantially gainful employment due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his hypertension precludes employment.  Additionally, there is no indication in the record that the Veteran's service-connected hypertension has negatively impacted his employability.  In that regard, the June 2014 VA examiner noted that the Veteran's hypertension did not impact his ability to work.  Accordingly, the Board concludes that a claim for entitlement to a total disability rating for compensation based on individual unemployability has not been raised.  Rice, 22 Vet. App. at 447.


ORDER

An initial compensable rating for service-connected hypertension is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


